May 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        MARGARET STONE, Appellant

NO. 14-13-00247-CV                          V.

                        JEFFREY C. STONE, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on March 20, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Margaret Stone.


      We further order this decision certified below for observance.